Opinion issued November 17, 2016




                                   In The

                          Court of Appeals
                                   For The

                      First District of Texas
                        ————————————
                          NO. 01-14-00957-CR
                        ———————————
                  RICHARD RENE RIVERA, Appellant
                                     V.
                   THE STATE OF TEXAS, Appellee



                 On Appeal from the 338th District Court
                         Harris County, Texas
                     Trial Court Case No. 1404642



                        DISSENTING OPINION
      Because the majority errs in holding that the evidence is legally insufficient

to support the jury’s finding that appellant, Richard Rene Rivera, is guilty of the

felony offense of racing without a license,1 I respectfully dissent.

      We review the legal sufficiency of the evidence by considering all of the

evidence in the light most favorable to the jury’s verdict to determine whether any

“rational trier of fact could have found the essential elements of the crime beyond a

reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 318–19, 99 S. Ct. 2781, 2788–

89 (1979); Williams v. State, 235 S.W.3d 742, 750 (Tex. Crim. App. 2007). Our role

is that of a due process safeguard, ensuring only the rationality of the trier of fact’s

finding of the essential elements of the offense beyond a reasonable doubt. See

Moreno v. State, 755 S.W.2d 866, 867 (Tex. Crim. App. 1988). We give deference

to the responsibility of the fact finder to fairly resolve conflicts in testimony, weigh

evidence, and draw reasonable inferences from the facts. Williams, 235 S.W.3d at

750. However, our duty requires us to “ensure that the evidence presented actually

supports a conclusion that the defendant committed” the criminal offense of which

he is accused. Id.

      In conducting our review of the sufficiency of the evidence, we treat direct

and circumstantial evidence equally because circumstantial evidence is as probative

as direct evidence in establishing the guilt of a defendant. Clayton v. State, 235

1
      See TEX. REV. CIV. STAT. ANN. art. 179e, § 14.16 (Vernon Supp. 2016).


                                           2
S.W.3d 772, 778 (Tex. Crim. App. 2007). Circumstantial evidence is “direct proof

of a secondary fact which, by logical inference, demonstrates the ultimate fact to be

proven.” Taylor v. State, 684 S.W.2d 682, 684 (Tex. Crim. App. 1984). And it

alone can be sufficient to establish guilt. Clayton, 235 S.W.3d at 778. Further, the

“cumulative force” of all the circumstantial evidence in a case can be sufficient to

support a jury finding of guilt beyond a reasonable doubt. See Powell v. State, 194
S.W.3d 503, 507 (Tex. Crim. App. 2006).

      It is important to note that the term “inference” means:

      In the law of evidence, a truth or proposition drawn from another which
      is supposed or admitted to be true. A process of reasoning by which a
      fact or proposition sought to be established is deduced as a logical
      consequence from other facts, or a state of facts, already proved . . . .

Marshall Field Stores, Inc. v. Gardiner, 859 S.W.2d 391, 400 (Tex. App.—Houston

[1st Dist.] 1993, writ dism’d w.o.j.) (quoting Inference, BLACK’S LAW DICTIONARY

(5th ed. 1979)). For a jury to infer a fact, “it must be able to deduce that fact as a

logical consequence from other proven facts.” Id.

      A person commits the offense of racing without a license if he:

      (1)    conducts a greyhound or horse race without a racetrack license;
             and

      (2)    knows or reasonably should know that another person is betting
             on the final or partial outcome of the race.

TEX. REV. CIV. STAT. ANN. art. 179e, § 14.16(a) (Vernon Supp. 2016).




                                          3
      Moreover, a person is criminally responsible for an offense committed by the

conduct of another if “acting with intent to promote or assist the commission of the

offense, he solicits, encourages, directs, aids, or attempts to aid the other person to

commit the offense.” TEX. PENAL CODE ANN. § 7.02(a)(2) (Vernon 2011).

      In accord with the above law, the trial court, in its charge, instructed the jury

that it could find appellant guilty:

      [I]f [it] f[ound] from the evidence beyond a reasonable doubt that on or
      about the 5th day of October, 2013, in Harris County, Texas, an
      unknown person or persons, did then and there unlawfully,
      intentionally or knowingly conduct a horse race without having a
      racetrack license from the Texas Racing Commission, and the unknown
      person or persons knew or reasonably should have known that another
      person was betting on the final outcome of said race, and that the
      defendant, Richard Rene Rivera, with the intent to promote or assist the
      commission of the offense, if any, solicited, encouraged, directed, aided
      or attempted to aid the unknown person or persons to commit the
      offense.

(Emphasis added.)

      From the record evidence detailed by the majority in its opinion, the jury could

have reasonably inferred that appellant, with the intent to promote or assist in the

offense of racing without a license, encouraged, aided, or attempted to aid another

to commit the offense. See id. Indeed, our sister court in a similar case involving

another security guard at the same racetrack so concluded. See Hurd v. State, No.

14-15-00343-CR, --- S.W.3d ---, 2016 WL 4211472, at *3–5 (Tex. App.—Houston

[14th Dist.] Aug. 9, 2016, no pet.). Contrary to the majority’s conclusion, the State,



                                          4
in the instant case, presented ample evidence that appellant, acting as a security

guard and in violation of his oath as a peace officer, played a critical role in ensuring

the success of the commission of the offense, and he was not merely “present at a

horse race at which betting was occurring.”

       Accordingly, I would hold that the evidence is legally sufficient to support the

jury’s finding that appellant is guilty of the offense of racing without a license. See

TEX. REV. CIV. STAT. ANN. art. 179e, § 14.16(a). And I would affirm the judgment

of the trial court.




                                               Terry Jennings
                                               Justice

Panel consists of Justices Jennings, Keyes, and Bland.

Jennings, J. dissenting.

Publish. TEX. R. APP. P. 47.2(b).




                                           5